           Case 2:20-cv-00136-NT Document 15-5 Filed 06/19/20 Page 1 of 3                                         EXHIBIT
                                                                                                           PageID #: 245  A



From:                                  Beitler III, John Paul <jpbeitler@beitlerre.com>
Sent:                                  Thursday, April 10, 2014 6:28 PM
To:                                    John Schultzel
Cc:                                    Beitler, J. Paul; O'Brien, Patrick; Koss, Eileen; jparrino@thompsoncoburn.com; Dan
                                       Flaherty; Christopher Howard
Subject:                               RE: River Eagle Hotel Management Agreement (compared with River Eagle Hotel
                                       Management Agreement-1).pdf.pdf


Hi John,

I went over the document this morning with my attorney Jack.

He has / will contact your attorney to wrap things up.

I am around tomorrow if we need to have a call.

    -      JP

__________________________________
John Paul Beitler III, LEED GA
Vice President
Beitler Real Estate Services LLC
980 North Michigan Avenue
Suite 1225
Chicago, IL 60611
P: 312.768.7000
D: 312.768.7003
F: 312.768.7001
C: 847.477.5225
E: jpbeitler@beitlerre.com
www.BeitlerRE.com




NOTICE: This e-mail message, including any attachments, is for the sole use of the intended recipient('s) and may contain privileged
and/or confidential information. All messages express views solely of the sender, which are not to be attributed to Beitler Real Estate
Services LLC. Unauthorized review, use, disclosure, or distribution is prohibited. If you are not the intended recipient, please contact
the sender by reply e-mail and destroy all copies of the original message. This e-mail may constitute an advertisement or solicitation
under U.S. law, if its primary purpose is to advertise or promote a commercial product or service. You may choose not to receive
advertising and promotional messages from Beitler Real Estate Services LLC at this email address by sending a reply message with
the subject line titled “remove.”


From: John Schultzel [mailto:jschultzel@theolympiacompanies.com]
Sent: Monday, April 07, 2014 9:48 AM
To: Beitler III, John Paul
Cc: Beitler, J. Paul; O'Brien, Patrick; Koss, Eileen; jparrino@thompsoncoburn.com; Dan Flaherty;
choward@pierceatwood.com
Subject: FW: River Eagle Hotel Management Agreement (compared with River Eagle Hotel Management Agreement-
1).pdf.pdf

JP – good morning.
We agree that 2 agreements is the best approach. We’ve completed our review and refer you to the attached for
outstanding discussion points. Since key business terms are in order and the issues mostly pertain to legal nuances, I
suggest that we try to get our respective counsels on the phone together to get this document completed. May I propose
this WED, April 9 as I know that works for Chris Howard on our side?
                                                                   1
           Case 2:20-cv-00136-NT Document 15-5 Filed 06/19/20 Page 2 of 3                                  PageID #: 246

Thanks much. Hope the week treats everyone well.

John

John Schultzel
Vice President, Hotel Management
THE OLYMPIA COMPANIES
[t] 207.874.9990 x108
[f] 207.874.9993
[c] 207.653.7216

MAIL TO:
PO Box 508
Portland, Maine 04112-0508




From: Beitler III, John Paul [mailto:jpbeitler@beitlerre.com]
Sent: Friday, March 28, 2014 1:29 PM
To: John Schultzel
Cc: Beitler, J.Paul; O'Brien, Patrick; Koss, Eileen; jparrino@thompsoncoburn.com
Subject: FW: River Eagle - Hotel Management Agreement

Hi John,

Please see the attached and below. Because there will be two franchises (HP & HH), we presumed two management
agreements (one for HP and one for HH).

I am traveling but back next week to try and wrap a document up. Thanks John!

    -      JP

__________________________________
John Paul Beitler III, LEED GA
Vice President
Beitler Real Estate Services LLC
980 North Michigan Avenue
Suite 1225
Chicago, IL 60611
P: 312.768.7000
D: 312.768.7003
F: 312.768.7001
C: 847.477.5225
E: jpbeitler@beitlerre.com
www.BeitlerRE.com




NOTICE: This e-mail message, including any attachments, is for the sole use of the intended recipient('s) and may contain privileged
and/or confidential information. All messages express views solely of the sender, which are not to be attributed to Beitler Real Estate
Services LLC. Unauthorized review, use, disclosure, or distribution is prohibited. If you are not the intended recipient, please contact
the sender by reply e-mail and destroy all copies of the original message. This e-mail may constitute an advertisement or solicitation
under U.S. law, if its primary purpose is to advertise or promote a commercial product or service. You may choose not to receive
advertising and promotional messages from Beitler Real Estate Services LLC at this email address by sending a reply message with
the subject line titled “remove.”


From: Parrino, Jack L. [mailto:JParrino@thompsoncoburn.com]
Sent: Friday, March 28, 2014 12:16 PM
To: Beitler III, John Paul
                                                                   2
           Case 2:20-cv-00136-NT Document 15-5 Filed 06/19/20 Page 3 of 3                                                              PageID #: 247
Cc: Oakley, James L.
Subject: River Eagle - Hotel Management Agreement




JP:

Attached hereto please find a “clean” and “blackline” of the form of Hotel Management Agreement compared to Olympia’s
draft. Please note that Section 5.1(b) which deals with the right to terminate based on certain performance benchmarks
will need to be clarified as to the timing of termination right after the first 12 months v. the full complete “Fiscal Year”. We
can work with Olympia on this point as we finalize the Agreement. Please let me know if you have any
questions. Thanks,

Jack L. Parrino
jparrino@thompsoncoburn.com
P: 312.580.2315
F: 312.782.6273
M: 847.337.2732
Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com




 ________________________________
CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and may contain
privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies without reading or disclosing their
contents and notify the sender of the error by reply e-mail


TAX DISCLOSURE: The IRS requires that we inform you that any U.S. federal tax advice in this message (including any attachments) is not intended or written to
be used, and cannot be used, to (i) avoid any penalties under the Internal Revenue Code or (ii) promote, market or recommend to another party any transaction,
arrangement or other matter.




                                                                                     3
